internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-110019-00 cc ita b6 national program director-financial products lmsb taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference no conference held legend taxpayer state a date a date b date c date d date e x court a court b dollar_figurea dollar_figureb dollar_figured dollar_figuree tam-110019-00 dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel month a month b year a year b year c year d year e year f timea issue may a deduction attributable to a liability to refund insurance premiums generate a specified_liability_loss within the meaning of sec_172 b conclusion if the taxpayer does not have to satisfy the economic_performance requirement with regard to the liability in order to deduct it for federal_income_tax purposes the liability does not fall within the narrow class of liabilities that arise under state law within the meaning of sec_172 unless stated otherwise cited sections are sections of the internal_revenue_code the code as applicable to the taxable years at issue tam-110019-00 facts taxpayer a consolidated_group that includes insurance_companies sells property and casualty insurance to residents of state a state a law requires taxpayer to file an annual_statement with the state a insurance commissioner the insurance commissioner which consists of financial statements and various schedules containing detailed information concerning taxpayer’s insurance_business taxpayer must prepare the financial statements on forms prescribed by the national association of insurance commissioners naic in accordance with accounting principles prescribed by that body as modified by state a law statutory accounting principles or sap state a law was amended on date a requiring insurers to reduce their rates for certain property and casualty insurance to amounts at least x less than what they charged for such insurance as of date b effective for policies issued or renewed on or after date a the new law generally required the insurance_companies to keep the reduced rates in effect for a prescribed period the rollback period and thereafter required them to obtain the insurance commissioner’s prior approval for any rate increases the insurance industry brought an action challenging the constitutionality of the rate rollback provisions court a found the law’s restrictions on the insurance commissioner’s power to approve rate increases for insurance_companies during the rollback period to be unconstitutional but severable from constitutional provisions of the law court a concluded that during the rollback period any insurer could apply for relief from the rate rollback as confiscatory and upon application therefore could immediately begin charging rates in accordance with its application subject_to later approval by the insurance commissioner if such rates exceeded those ultimately approved as fair and reasonable court a provided that the insurer would be required to refund any overcharges including interest thereon to customers in accordance with the court a decision during the rollback period taxpayer applied for an exemption from the rate rollback and for an increase in insurance rates the insurance commissioner challenged the requested rates because taxpayer anticipated that it would be required to refund some of the premiums collected during the rollback period taxpayer accrued and deducted for federal_income_tax purposes an estimated premium refund liability of dollar_figurea for its year a taxable_year and an additional dollar_figureb liability for its year b taxable_year subsequent to the court a decision the insurance commissioner and others engaged in a number of administrative actions designed to determine fair and reasonable insurance rates under state a law this process eventually culminated in year c with the insurance commissioner ordering taxpayer to refund dollar_figured plus interest thereon attributable to alleged insurance premium overcharges attributable to the rollback period taxpayer litigated the validity of this order which was eventually upheld by court a on date c following the court a decision taxpayer requested that court b consider its challenge to the insurance commissioner’s order following the adverse tam-110019-00 court a decision however taxpayer accrued an additional insurance premium refund liability of dollar_figuree both for federal_income_tax and statutory accounting purposes for year d in month a of year d during the period that taxpayer was challenging the insurance commissioner’s order to refund insurance premiums a natural disaster the natural disaster occurred in state a causing taxpayer to incur a large amount of losses in month b of year e taxpayer and the insurance commissioner entered into a settlement agreement concerning taxpayer’s liability to refund insurance premiums attributable to the rollback period under that agreement taxpayer agreed not to further contest the insurance commissioner’s determination of its premium refund liability but taxpayer was relieved of any obligation to pay interest on that liability the agreement required taxpayer to refund dollar_figuref within timea the agreement also required taxpayer to refund an additional dollar_figureg to policyholders by date d unless the sum of taxpayer’s payments for losses attributable to the natural disaster and payments for certain year e reinsurance premiums exceeded dollar_figureh at the close of year d the sum of taxpayer’s payments for losses attributable to the natural disaster did not exceed dollar_figureh at the time of the settlement agreement taxpayer made no change to the insurance premium refund liability of dollar_figuree accrued in year d in year e the sum of taxpayer’s payments for losses attributable to the natural disaster and payments for certain year e reinsurance premiums exceeded dollar_figureh and taxpayer included in gross_income the resulting reduction in the accrued liability to refund insurance premiums taxpayer incurred a net_operating_loss nol for year d taxpayer claimed that dollar_figurei of this loss constituted a specified liability lo sec_2 whether dollar_figurel of this loss constitutes a specified_liability_loss within the meaning of sec_172 constitutes the issue to be resolved the dollar_figurei includes the dollar_figuree accrual plus dollar_figurej of legal fees incurred in contesting the insurance commissioner’s order plus a dollar_figurek adjustment prior to submission of the request for technical_advice taxpayer conceded that the deduction for legal fees does not generate a sec_172 specified_liability_loss the dollar_figurek adjustment appears to represent a portion of the total premium refund liability ordered by the insurance commissioner accrued for book purposes for year f but deducted for federal_income_tax purposes for year d if taxpayer is correct in asserting that sap must be followed for federal_income_tax purposes in accounting for the premium refund liability this raises the question of whether taxpayer should have taken the dollar_figurek adjustment into account for federal_income_tax purposes for year f rather than year d we do not resolve that question here because we have not received sufficient information concerning the dollar_figurek adjustment to determine the proper tax_accounting therefore and a favorable conclusion with regard to taxpayer’s accounting for such adjustment would not change our ultimate conclusion regarding the application of sec_172 tam-110019-00 law and analysis statutory overview sec_831 generally subjects the taxable_income of an insurance_company other than a life_insurance_company a non-life insurance_company to income_tax as computed under sec_11 sec_832 provides that in the case of an insurance_company subject_to the tax provided by sec_831 the term taxable_income means the gross_income as defined in sec_832 less the deductions allowed by sec_832 the nol deduction is one of the deductions allowed under sec_832 sec_832 defines gross_income as the sum of several items including under sec_832 the following amounts the combined gross amount earned during the taxable_year from investment_income and from underwriting_income as provided in this subsection computed on the basis of the underwriting and investment exhibit of the annual_statement approved by the national association of insurance commissioners sec_832 through provides more detailed definitions of the components of gross_income referred to in sec_832 sec_832 defines the term underwriting_income as the premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred sec_832 provides that the term premiums earned on insurance contracts during the taxable_year shall be computed in part by deducting from the amount of gross premiums written on insurance contracts during the taxable_year return_premiums and premiums_paid for reinsurance sec_832 requires the result obtained under sec_832 to be either decreased by percent of the net increase in unearned premiums for the taxable_year or increased by percent of the net decrease in unearned premiums for the taxable_year under sec_172 a nol deduction which equals the sum of the nol carryovers and carrybacks to a taxable_year may be claimed in computing taxable_income for that year under sec_172 a nol until absorbed in reducing taxable_income may generally be carried back three taxable years and carried forward fifteen taxable years sec_172 however generally provides for a ten taxable_year carryback period for the portion of a nol that qualifies as a specified_liability_loss tam-110019-00 sec_172 b treats as a specified_liability_loss the portion of a nol generated by b a ny amount other than product_liability expenses and certain expenses related thereto allowable as a deduction under chapter of the internal_revenue_code with respect to a liability which arises under a f ederal or s tate law or out of any tort of the taxpayer if- i in the case of a liability arising out of a f ederal or s tate law the act or failure to act giving rise to such liability occurs at least years before the beginning of the taxable_year or ii in the case of a liability arising out of a tort such liability arises out of a series of actions or failures to act over an extended period of time a substantial portion of which occurs at least years before the beginning of the taxable_year for this purpose a liability is not taken into account unless the taxpayer used an accrual accounting_method throughout the period or periods during which the acts or failures to act giving rise to the liability occurred nature of liability taxpayer contends that its obligation to refund insurance premium overcharges constitutes an obligation to refund return_premiums within the meaning of sec_832 the statutory language used in sec_832 traces its origins to the revenue act of neither sec_832 nor the regulations in effect for the taxable_year at issue define the term return premium the term however has been construed more broadly than the refund of premiums allocable to the unexpired portion of the original term of a canceled insurance_policy in 45_bta_482 the superintendent of the missouri insurance department the superintendent ordered a rate reduction in the premiums charged on certain insurance policies written in that state by all stock fire insurance_companies doing business in missouri several insurance_companies challenged the rate reduction in court the parties stipulated that the insurance_companies would be allowed to continue charging the prior unreduced rates pending final resolution of the matter but would be required to post bond per court order to secure any refund obligation ultimately determined sec_172 also treats the portion of a nol generated by deductions for product_liability expenses and certain expenses related thereto as a specified_liability_loss however the instant case only raises the question of whether certain items generate a specified_liability_loss as defined by sec_172 tam-110019-00 the supreme court of missouri held valid a reduction in insurance rates in an attempt to avoid the reduction the insurance_companies then pursued federal litigation that ultimately proved unsuccessful thereafter the insurance_companies attempted to notify policyholders of the overcharges and refunded overcharges to policyholders who filed refund claims the insurance_companies claimed ownership of funds not claimed by policyholders the superintendent filed a restitution motion seeking recovery_of the unclaimed funds on behalf of policyholders this ultimately resulted in a judgment requiring the insurance_companies to transfer the unclaimed funds into court custody whether the insurance_companies properly deducted the court payments for the taxable_year made or should have deducted the premium refund liability in a prior taxable_year constituted the issue to be decided in conjunction with making that determination the board_of_tax_appeals had to determine whether the amounts at issue qualified as return_premiums or losses_incurred under section b or b respectively of the revenue act of the act the board concluded that the refunded amounts constituted return_premiums the instant case also involves a contested state-imposed reduction in insurance rates insurance premium overcharges arising during the pendency of the contest and a resolution of the contest finding insurance_companies liable to refund the overcharges there has been no statutory or regulatory change since the act requiring a different conclusion than that reached in county fire insurance we agree with taxpayer’s assertion that the liabilities at issue constitute liabilities to return_premiums within the meaning of sec_832 deduction or adjustment to gross_receipts the reach of a statute that by its express terms applies only to deductions does not extend to items taken into account in determining gross_income 69_tc_477 aff’d 630_f2d_670 9th cir sec_162’s disallowance of deductions for illegal_bribes kickbacks or other illegal payments not a bar to increasing cost_of_goods_sold by cost of extra merchandise illegally sent to customers without charge-cost of goods sold is not a deduction but affects the amount of gross_income 117_fsupp2d_855 e d wis 114_tc_570 114_tc_587 public_utilities not allowed sec_1341 tax treatment for overcharges returned to ratepayers through downward adjustments in billing rates sec_1341 only applies to deductions and the rate adjustments did not constitute deductions only deductions provided for under chapter of the code and allowable with respect to certain liabilities may generate a sec_172 specified_liability_loss therefore if the premium refund liability at issue generates an adjustment_to_gross_income rather than a deduction even if it satisfies all the other requirements of section tam-110019-00 f b it cannot generate a specified_liability_loss taxpayer notes that to compute premiums earned for a taxable_year sec_832 provides f rom the amount of gross premiums written on insurance contracts during the taxable_year deduct return_premiums and premiums_paid for reinsurance from this taxpayer summarily concludes that the premium refund liability at issue constitutes a deductible_liability under chapter of the code sec_832 however defines taxable_income as gross_income as defined in sec_832 less the deductions allowed in sec_832 underwriting_income constitutes one of the elements of gross_income as defined in sec_832 premiums earned constitute one of the components of underwriting_income and return_premiums must be taken into account in determining premiums earned therefore notwithstanding sec_832’s directive to deduct return_premiums from premiums written to determine premiums earned an argument may be made that return_premiums constitute adjustments in determining gross_income rather than deductions in the request for technical_advice the parties assumed that the liabilities at issue gave rise to deductions neither party addressed the question of whether the return_premiums at issue instead constituted adjustments in determining gross_income and the resolution of that question appears uncertain for these reasons and because we have concluded that the premium refund liabilities even if deductible do not generate specified liability losses we do not find it necessary in this technical_advice_memorandum to resolve the question the need to resolve other issues of sec_172 statutory interpretation arises only if the premium refund liability at issue results in a deduction for purposes of the analysis which follows we have assumed the allowance of a deduction however we express no opinion regarding whether the premium refund liability at issue results in a deduction or an adjustment_to_gross_income proper taxable_year for deduction prior to the enactment of the economic_performance requirement in sec_461 sec_1_461-1 of the income_tax regulations generally treated an accrual_method taxpayer as incurring a liability for federal_income_tax purposes when although in county fire insurance both the parties and the court assumed that the insurance premium refund liability at issue generated a deduction whether the liability resulted in a deduction or an adjustment_to_gross_income was irrelevant to the primary issue to be resolved namely the proper taxable_year to take the liability into account we do not view county fire insurance as having any relevance to the deduction versus adjustment_to_gross_income issue tam-110019-00 the following two-pronged the all-events test test was satisfied all the events occurred that established the fact of the liability and the amount of the liability could be determined with reasonable accuracy in the tax_reform_act_of_1984 1984_act congress enacted sec_461 of the code thereby requiring that a liability also satisfy an economic_performance requirement before being taken into account for federal_income_tax purposes sec_1_461-4 provides that i f the liability of a taxpayer is to pay a rebate refund or similar payment to another person economic_performance occurs as payment is made to the person to which the liability is owed in the request for technical_advice the examining agents pointed out that taxpayer did not pay any portion of the premium refund liability at issue until year e because taxpayer did not satisfy the economic_performance requirement until year e the agents contended that the liability generated no deduction for year d thereby generating no specified_liability_loss for that year we also note that because of the request for court b review taxpayer was still contesting the premium refund liability at the close of year d thereby also failing to satisfy the first prong of the all-events test consequently under normal federal tax accrual accounting rules taxpayer would not be entitled to take the premium refund liability into account for year d in its submission taxpayer countered with the assertion that normal federal tax accrual accounting rules do not apply to a premium refund liability rather sec_832 requires it to accrue the liability for tax purposes for the same period that it reports the liability on the underwriting and investment exhibit of its annual_statement hereinafter referred to as the annual_statement taxpayer contends that pursuant to sap it properly reported the premium refund liability on its annual_statement for year d and therefore properly accrued the liability for federal_income_tax purposes following submission of the request for technical_advice the examining agents agreed not to challenge taxpayer’s assertion that sap should be followed for federal_income_tax purposes to account for the premium refund liability they have formally withdrawn the normal federal tax accrual accounting versus sap issue from their request for technical_advice in the analysis that follows we will assume that sap control when the premium refund liability must be taken into account and that taxpayer properly followed those principles in reporting the liability for federal_income_tax purposes for year d however we express no opinion regarding whether sap or normal federal tax accrual accounting rules apply to the premium refund liability nor assuming that sap control for federal_income_tax purposes do we express an opinion as to whether taxpayer properly applied sap to the premium refund liability to generate a specified_liability_loss within the meaning of sec_172 tam-110019-00 any deduction for the premium refund liability must also be allowable with respect to a liability which arises under a federal or state law within the meaning of the statute and the act or failure to act giving rise to that liability must occur at least three years before the beginning of the taxable_year of the deduction the three-year test to properly interpret these statutory requirements we must examine the relevant legislative_history and judicial opinions interpreting sec_172 the legislative_history congress first enacted the statutory language pertinent to this case in the tax_reform_act_of_1984 1984_act when it enacted sec_172 of the internal_revenue_code of the amounts in sec_172 described as specified liability losses were originally described in sec_172 as deferred statutory or tort liability losses the treasury_department became concerned when courts began interpreting the two-pronged all-events test in a manner that allowed accrual_method taxpayers to deduct liabilities far in advance of when the liabilities had to be satisfied by payment or other performance because of the time_value_of_money the benefit to taxpayers from such accruals could be substantial the treasury department's concern became particularly acute in the early 1980s with the advent of historically high united_states interest rates for example state and or federal laws generally require miners to restore the surface of land which they strip mine to a condition comparable to its pre-mined state a miner's legal_obligation to restore arises when the miner disturbs the land although actual restoration may not occur until some time thereafter if strip miners failed to reasonably estimate future costs to restore the land the service succeeded in preventing them from deducting estimated restoration costs for taxable years when the land was disturbed 208_f2d_532 3d cir 212_f2d_52 4th cir cert_denied 348_us_828 on the other hand if the deductions claimed were based on reasonably accurate estimates of future costs to restore the courts generally allowed the strip miners to deduct the estimated costs for the taxable years when the land was disturbed 192_f2d_1002 4th cir 271_f2d_930 3d cir 77_tc_1369 for example in an extreme case the present_value of the tax savings attributable to an accrued liability could exceed the present_value of the liability transforming the creation of a liability into a profitable event for the taxpayer tam-110019-00 likewise treasury became concerned when courts concluded that the occurrence of a work-related injury satisfied the first prong of the all-events test in the case of uncontested self-insured workers’ compensation liabilities thereby allowing taxpayers that could reasonably estimate liabilities to be paid well in the future such as workers’ compensation disability or survivor annuities to deduct such amounts currently rather than when actually paid 518_f2d_772 9th cir 60_tc_13 aff'd 528_f2d_735 9th cir another situation that concerned treasury and involved a much greater potential for a taxpayer to deduct an amount far in excess of the present_value of the legal_obligation giving rise to that deduction involved the obligation to decommission a nuclear power plant in the case of a nuclear power plant the legal_obligation to decommission could arise well in advance of the time when the decommissioning was completed the administration decided to seek a legislative solution to the problem caused by cases such as ohio river collieries specifically the administration proposed the addition of an economic_performance requirement to the all-events test see staff of the joint_committee on taxation summary of administration's revenue proposals in the fiscal_year budget proposal comm print under the proposed change the all-events test would be clarified so that with certain exceptions deductions would not be permitted until services were performed the use of property actually occurred or in the case of workers'_compensation or similar liabilities the liability was actually satisfied id under the proposal the net_operating_loss_carryback rules would be amended to allow losses to be carried back to the year in which the obligation generating the loss arose id in date the subcommittee on oversight of the house ways_and_means_committee held a hearing on the administration's proposal to deal with premature accruals by the addition of a new economic_performance requirement see timing and measurement of taxpayer deductions for obligations to be paid in the future hearing before the subcommittee on oversight of the committee on ways and means house of representatives 98th cong 2d sess date many of the taxpayers and tax practitioners who testified at the hearing objected to the decommissioning a nuclear power plant requires reducing the level of radioactivity in the plant to a level considered safe for unrestricted use some methods of decommissioning may take over years to complete timing and measurement of taxpayer deductions for obligations to be paid in the future hearing before the subcommittee on oversight of the committee on ways and means house of representatives 98th cong 2d sess date statement of donald w kiefer congressional research service library of congress tam-110019-00 administration’s proposal because in their view it would result in a mismatching of revenue and expenses for example in the case of mining reclamation if reclamation costs can only be deducted in the taxable_year when the work is actually done such deductions will not be matched with the earlier gross_income they helped to generate on the other hand as treasury officials pointed out because of the time_value_of_money immediately deducting the total estimated cost of restoring the land overstates the true economic cost to the taxpayer to eliminate the distortions caused by the time_value_of_money treasury officials advocated deferring deductions through the addition of an economic_performance requirement the potential mismatching resulting from imposing an economic_performance requirement however could result in overtaxing taxpayers in certain situations7 to remedy this potentially unfavorable result treasury officials proposed liberalizing the nol_carryback provisions for deductions deferred because of economic_performance we recognize that requiring deductions for future expenses to be taken in the year of economic_performance also requires that the net operating carryback rules be amended to insure that taxpayers are not overtaxed our proposals provide for extension of the carryback period in appropriate circumstances to insure that the deferred expenses will be able to be fully utilized generally expenses attributable to liabilities arising more than years prior to economic_performance will be permitted to be carried back for a period not to exceed years subject_to certain transition_rules special carryback rules might be appropriate for certain expenses to be paid in the future such as the nuclear_powerplant decommissioning costs id pincite statement of ronald a pearlman deputy assistant secretary for tax policy u s treasury congress adopted the administration’s proposed economic_performance requirement by enacting sec_461 of the internal_revenue_code of in sec_91 of the 1984_act and in sec_91 of that act congress simultaneously enacted the provision allowing the ten-year carryback for deferred statutory or tort liability losses furthermore the discussion of the new ten-year carryback provision appears in the for example suppose that when an expense satisfies the economic_performance requirement and thus is allowed as a deduction there is no gross_income for it to offset for the taxable_year allowable nor for any of the taxable years to which the deduction might be carried for the normal nol_carryback period tam-110019-00 same section of the committee reports where sec_461 is discussed although the house and senate reports to the 1984_act describe the operation of the proposed new ten-year nol_carryback provision neither of these reports discusses the reason for its enactment the conference_report however provides the house bill provides a 10-year carryback for net operating losses attributable to certain liabilities deferred under these provisions the provisions of the bill apply generally to expenses_incurred without regard to the economic_performance requirement after the date of enactment conference agreement the conference agreement generally follows the house bill h_r conf_rep no 98th cong 2d sess examination of the quoted language’s context makes clear that the reference to provisions deferring liabilities refers to the economic_performance requirement sealy in 107_tc_177 aff’d 171_f3d_655 9th cir the petitioners asserted that the portion of nols generated by deductions for the following items constituted specified liability losses within the meaning of sec_172 professional fees incurred to comply with reporting filing and disclosure requirements imposed by the securities and exchange act of professional fees incurred to comply with erisa reporting requirements and professional fees incurred in connection with an irs income_tax audit the tax_court held that deduction of the above expenses did not result in specified liability losses because the liabilities for the expenses did not arise under a federal or state law within the meaning of sec_172 the tax_court gave three reasons for its conclusion first the court noted that the federal_law cited by the petitioners did not establish the petitioners’ liability to pay the amounts at issue the petitioners’ liability did not on appeal the ninth circuit focused on the fact that the acts giving rise to the liabilities at issue in sealy did not occur at least three years before the beginning of the taxable_year of the related deductions as required by sec_172 the ninth circuit did not expressly address the tax court’s conclusion that the liabilities at issue did not arise under federal or state law within the meaning of sec_172 tam-110019-00 arise until the services were contracted for and received and the petitioners’ choice of the means of compliance rather than the cited regulatory provisions determined the nature and amount of their costs if the petitioners had failed to comply with the auditing and reporting requirements or had not obtained the particular services at issue their liability would not have been measured by the value of the services they actually contracted for and received t c pincite second the court read the legislative_history of sec_172 to suggest that congress intended the provision to apply only to liabilities the deduction of which the economic_performance requirement caused to be deferred because the economic_performance requirement did not delay petitioners' accrual of the deductions at issue the court concluded that congress did not intend for nols generated by those deductions to qualify as specified liability losses id pincite finally in determining the scope of liabilities arising under either federal or state law within the meaning of sec_172 the court considered the specific types of liabilities referred to in sec_172 product_liability nuclear decommissioning liabilities and torts invoking the statutory construction rule_of ejusdem generis the court concluded that congress intended the ten-year carryback to apply to a relatively narrow class of liabilities similar to those identified in the statute the court thought the costs at issue in sealy were routine costs not like those identified in the statute id pincite liability arising under federal or state law a narrow class in contrast to the fact pattern in sealy state law directly imposes the premium refund liabilities at issue in this case however we agree with the tax_court that congress intended sec_172 to apply to deductions allowable with respect to a relatively narrow class of liabilities rather than to deductions allowable with respect to any liability literally imposed under federal or state law the tax court’s opinion is supported by the statutory construction rule_of ejusdem generis and the legislative_history to the 1984_act the conference_report states that a ten-year carryback is provided for net operating losses attributable to certain liabilities deferred under these provisions h_r conf_rep no 98th cong 2d sess emphasis added and the report’s context makes clear that the provisions referred to encompass the economic_performance requirement also see h_r rep no part 98th cong 2d sess the ten-year carryback provision is for certain deferred liability losses based on the foregoing it is clear that congress intended to enact a limited exception to the normal three-year carryback rule for a narrow class of liabilities when it enacted the statutory language pertinent to this case tam-110019-00 moreover when we examine the legislative_history to the 1984_act as well as the characteristics of the specifically enumerated liabilities in sec_172 to determine the characteristics of the liabilities for which congress intended sec_172 to apply we conclude that congress did not intend the premium refund liability at issue to be included within that class b characteristics of the class application of the rule_of ejusdem generis requires a determination of the characteristics of the class suggested by the enumerated items the specific liabilities arising under federal or state law identified in the statute and discussed in the legislative_history to the 1984_act share a distinguishing characteristic inherent in the nature of each type of identified liability is an element of substantial delay between the the act or failure to act giving rise to the liability and the time a deduction may be claimed for the liability because of the economic_performance requirement for example because of the economic_performance requirement a taxpayer’s deduction for nuclear decommissioning costs is inherently delayed by the substantial number of years that expire between the time the decommissioning liability is created and the actual decommissioning of the plant to take a liability into account under sap does not require satisfaction of the economic_performance requirement in contrast to the types of liabilities arising under federal or state law identified in the statute and the legislative_history to the 1984_act if sap control the federal tax accrual of the premium refund liability at issue congress’ addition of an economic_performance for most accrual_method taxpayers had no effect on the federal tax_accounting for this type of liability therefore such a liability cannot be inherently delayed because of the economic_performance requirement indeed in the instant case taxpayer deducted part of the liability at issue for the taxable_year prior to satisfying the economic_performance requirement and never satisfied the economic_performance requirement for the portion of the liability that it was relieved of the obligation to pay therefore if sap control the federal tax accrual of the premium refund liability at issue it does not fall within the narrow class of liabilities arising under federal or state law within the meaning of sec_172 and cannot generate a specified_liability_loss however under sec_468a an electing taxpayer may get deductions for certain amounts paid into a nuclear decommissioning reserve fund before beginning the decommissioning process tam-110019-00 act or failure to act by using the phrase the act or failure to act rather than say an act or failure to act sec_172 requires identifying a particular act or failure to act giving rise to the liability however the occurrence of a given event such as the creation of a liability generally results from an infinite series of necessary preceding causes because a number of acts or failures to act may satisfy a but for test with regard to causation of a given liability the phrase act or failure to act cannot be said to be free from ambiguity therefore one must examine the legislative_history of sec_172 to determine which act or failure to act in the chain of causation leading to the creation of a given liability to treat as the act or failure to act for purposes of sec_172 as noted above the legislative_history indicates that congress’ primary concern when it enacted the sec_172 language pertinent to this case was to ensure that taxpayers whose deduction of certain liabilities was deferred because of the economic_performance requirement be able to use those deductions when finally allowable to offset gross_income either in the taxable_year allowable or in prior taxable years through the vehicle of the new ten-year nol_carryback thus congress only meant to provide relief for existing liabilities the deduction of which is deferred for a prescribed period to effectuate this intent we believe the final act or failure to act11 in the chain of sec_1 of title of the united_states_code provides that i n determining the meaning of any act of congress unless the context indicates otherwise words importing the singular include and apply to several persons parties or things in this case the legislative_history to sec_172 indicates that the term act or failure to act as used in that section should not be construed to include any number of acts or failures to act see 263_us_640 rule providing that words importing the singular number may extend and be applied to several persons or things is not one to be applied except where it is necessary to carry out the evident intent of the statute under this view if a taxpayer contests a liability resolution of the contest against the taxpayer does not constitute the final act or failure to act giving rise to the taxpayer’s liability the principal function of a judgment is to adjudicate the existence or nonexistence of the right or liability in question am jur 2d judgments a judgment or decree duly entered establishes in the most authentic form that which had theretofore been in dispute or unsettled or uncertain adams v davies p 2d sup ct utah a judgment for monetary damages for past acts does not create any liability that did not already exist however it merely confirms its existence thus entry of a judgment should not be considered the act or tam-110019-00 causation leading to the creation of a given liability from which it can be determined that the taxpayer has a legal_obligation qualifies as the act or failure to act within the meaning of sec_172 treating an act or failure to act occurring any earlier than this as the relevant act or failure to act for sec_172 purposes could frustrate the intent of congress by allowing an extended carryback period for deductions for liabilities involving little or no deferral between the actual creation of the liability and the allowance of the deduction therefore taxpayer points to a number of potential acts as candidates for the act within the meaning of sec_172 giving rise to the liability at issue only the latest of which we see as holding any potential merit taxpayer asserts that the premium refund liability relates solely to overcharges for the period beginning on date a and ending on date e because this period predates the beginning of year d by more than three years taxpayer contends that all of the liability at issue satisfies the three-year test it seems clear that taxpayer could incur no liability to refund an excessive premium until actual collection of the excessive premium taxpayer does not define the term overcharge in its submission however to the extent that the premium refund liability at issue consists of premiums collected by taxpayer prior to the beginning of year f and determined to be excessive because of the rate rollback we agree with taxpayer that such liability satisfies the three-year test as previously noted however none of the liability generates a specified_liability_loss supplemental submission in its supplemental submission taxpayer asserts that its position is supported by the recent decision in host marriott corp v united_states f_supp 3d d md in host marriott the taxpayer claimed the portion of its nol generated by deductions for workers’ compensation payments and federal tax_deficiency interest as a specified_liability_loss within the meaning of sec_172 the service contended that those liabilities did not qualify as inherent delay liabilities and therefore did not fall within the narrow class of liabilities arising under federal or state law within the meaning of the statute the court rejected the service’s argument that the ejusdem generis statutory construction principle applies to limit liabilities that arise under federal or state law within the meaning of sec_172 to those involving inherent delay because the failure to act which gives rise to a liability for purposes of sec_172 this view is also consistent with the meaning of the phrase act or failure to act as used in sec_6501 tam-110019-00 court found the statutory language to be clear it also considered as inappropriate any resort to legislative_history to determine the meaning of the phrase liability which arises under federal or state law the court concluded that workers’ compensation and federal tax_deficiency interest liabilities arise under federal or state law within the meaning of the statutedollar_figure the court also concluded that the act or failure to act giving rise to all of the interest liabilities at issue occurred when the taxpayer filed its tax returns without paying all of the tax ultimately determined to be due notwithstanding the service-adverse decision in host marriott we continue to believe that the tax_court correctly concluded that only a narrow class of liabilities arise under federal or state law within the meaning of sec_172 we continue to believe that a liability for federal tax_deficiency interest although literally imposed under federal_law does not arise under federal_law within the meaning of the statute we have appealed the portion of the host marriott judgment pertaining to the federal tax_deficiency interest to the fourth circuit we decline taxpayer’s invitation to render our decision in this technical_advice_memorandum based on the district court’s reasoning in host marriott caveat s a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent in tam we recently recognized that some workers’ compensation liabilities have the inherent delay characteristic and therefore fall within the narrow class of liabilities that arise under federal or state law within the meaning of sec_172
